               Case 19-11795-LMI        Doc 48        Filed 06/12/19   Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA


IN THE MATTER OF:                                      CASE NO. 19-11795-LMI

GABINO R CABALLERO
JUANA CABALLERO                                         CHAPTER 13

      Debtors,
________________________________/


                           CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that a true copy of the Objection to Claim of Wells Fargo Bank, N.A

claim 6-1., D.E#38 was served on this 12 day of June 2019 to all parties listed on the attached

Mailing Matrix and all others set forth in the NEF.


                                                       CORONA LAW FIRM, P.A.



                                                       /s/ Ricardo Corona, Esq.
                                                       RICARDO CORONA, ESQ.
                                                       Florida Bar No.: 111333
                                                       3899 NW 7 Street, Suite 202-B
                                                       Miami, FL 33126
                                                       Tel: (305) 547-1234
                                                       Fax: (888) 554-5607
                                                       e-mail: bk@coronapa.com

                                     Credit Mailing Matrix
                                    Case No.: 19-11795-LMI

Office of US Trustee                              Nancy K. Neidich, Chapter 13 Trustee
51 SW 1st Avenue, Ste 1204                        PO Box 279806
Miami, FL 33130                                   Miramar, FL 33027


Gabino R. Caballero
Juana Caballero
3925 SW 125 Avenue
Miami, FL 33175
              Case 19-11795-LMI      Doc 48   Filed 06/12/19   Page 2 of 2


By U.S. Certified Mail
Wells Fargo Bank, N.A.
P.O. Box 130000
Raleigh, NC 27605
Email: BKChapter13@WellsFargo.com

By U.S. Certified Mail
Wells Fargo Bank, N.A
c/o C. Allen Parker
Interim CEO &m President
Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, CA 94163

By U.S. Certified Mail
Wells Fargo Bank, N.A.
c/o Corporation Service Company – Registered Agent
1201 Hays Street
Tallahassee, FL 32301-2525
